Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-11, 13-21 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2019/0037441 A1, see Provisional Application 62/314,768, filed on 03/29/2016).
 	Regarding claims 1, 14 and 27, Liu (Provisional Application 62/314,768) teaches an apparatus (see Specification, Title “apparatus” or see Claim, page 13, “apparatus”), comprising: 
 	processing circuitry (see Claim, page 13, “processor”), and a
memory is non-transitory”) to: 
 	determine, at user equipment (UE) operating in an Evolved Packet System (EPS) mobility management (EMM)-IDLE mode and configured to use EPS services with control plane Cellular Internet of Things (CIoT) EPS optimization (see Specification, page 2, “UE”, “EMM_IDLE mode”, “CIoT”), 
 	to initiate a service request procedure to enable a transfer of user data via a control plane (see Specification, page 2, “UE”, “EMM_IDLE mode”, “CIoT” and “REQUEST”), 
 	generate a service request message that contains a service type information element (IE) comprising a service type value set to indicate either a mobile originating request or a mobile terminating request (see Specification, pages 3 and/or 5, step b), “IE”), and 
 	send the service request message to a mobility management entity (MME) to initiate the service request procedure (see Specification, page 3, “UE [Wingdings font/0xE0] device service request[Wingdings font/0xE0] MME”).  
 	Regarding claims 2, 17 and 28, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry (see Claims, page 13, “memory”, “processor”) to: identify user data to be sent to the MME (see Specification, page 3, “UE [Wingdings font/0xE0] device service request[Wingdings font/0xE0] MME”, and see pages 3 and 5, “data to be sent”), and include an EPS session management (ESM) data transport message in the service request message, EPS services”).
 	Regarding claims 3 and 30, Liu (Provisional Application 62/314,768) teaches the service request message to comprise an ESM message container information element (IE) containing the ESM data transport message (see Specification, page 3, “EPS services”, “DEVICE SERVICE REQUEST message”).  
 	Regarding claims 4 and 16, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to: determine to initiate the service request procedure in response to a determination that uplink user data is pending at the UE, and set the service type value to indicate a mobile originating request (see).  
 	Regarding claims 5 and 15, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to: determine to initiate the service request procedure in response to receipt of a paging message, and set the service type value to indicate a mobile terminating request (see Specification, page 3, “EPS services”, “DEVICE SERVICE REQUEST message”).  
 	Regarding claims 6 and 18, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to determine that the service request procedure has been successfully completed based on receipt of a security protected non-access-stratum (NAS) message from the MME (see Specification, page 2, “NAS (non-access stratum)”).  
NAS (non-access stratum)”).  
 	Regarding claims 8, 20 and 29, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to: identify one or more EPS bearer contexts that an EPS bearer context status information element (IE) comprised in the service accept message indicates as being inactive, and locally deactivate the identified one or more EPS bearer contexts (see Specification, page 3, “IE”, “EPS”).  
 	Regarding claims 9 and 21, Liu (Provisional Application 62/314,768) teaches the security protected NAS message to comprise a security mode command message or an EPS session management (ESM) data transport message (see Specification, page 3, “EPS”, “message”, page 5, “SMS transfer”).  
 	Regarding claim 10, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to cause the UE to enter an EMM-REGISTERED state in response to a determination that the service request procedure has been successfully completed (Specification, pages 3, 4 and 5, “EMM-REGISTERED”).  
 	Regarding claim 11, Liu (Provisional Application 62/314,768) teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to reset a service request attempt counter in response to a determination that the service request procedure has been successfully completed (see processor”, “memory is non-transitory”, see Specification, pages 3, 4 and 5, “Service Request”).  
 	Regarding claim 13, Liu (Provisional Application 62/314,768) teaches radio frequency (RF) circuitry to generate RF signals comprising the service request message (see Claim, page 13, “processor”, “memory is non-transitory”, see Specification, pages 3, 4 and 5, “Service Request”), and at least one antenna to transmit the RF signals (see Specification, pages 1, “radio”, “cellular”, page 3, “Cellular Internet of Things (CIoT)”).  

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
4. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0037441 A1, see Provisional Application 62/314,768, filed on 03/29/2016) in view of Faccin et al (US 2013/0107863 A1).
 	Regarding claim 12, Liu (Provisional Application 62/314,768) teaches claims 1-11, 13-21 and 27-30, and the computer-readable storage media having stored thereon instructions for execution by the processing circuitry (see Claim, page 13, “processor”, “memory is non-transitory”, see Specification, pages 3, 4 and 5, “Service Request”).  Liu does not specifically disclose the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to stop a timer T3417 in response to a determination that the service request procedure has been successfully completed.  
 	Faccin teaches the computer-readable storage media having stored thereon instructions for execution by the processing circuitry to stop a timer T3417 in response to a determination that the service request procedure has been successfully completed (see [0238], [0239] and [0241], “consider the service request procedure successfully completed, stop timer T3417”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Faccin into the  methods and apparatus to handle bearers during circuit switched fallback (CSFB) operation (see Faccin, [0002]).
 		
Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-21 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642